



Exhibit 10.1
[Shire Letterhead]


September 19, 2016


Mr. Matthew Plunkett
CTI BioPharma, Inc.
3103 Western Avenue
Suite #600
Seattle, WA 98121


Re: Side Letter on Term Sheet Timing Issues


Dear Mr. Plunkett:


Pursuant to Section 16.7 of the Development, Commercialization and License
Agreement, dated November 14, 2013, as amended (the “DCLA”), this letter, for
good and valuable consideration, amends that agreement. The parties hereby agree
that, notwithstanding anything to the contrary in the DCLA, if, within thirty
(30) days after the date hereof, the parties are unable to reach a final signed
agreement reflecting the terms contained within the nonbinding Term Sheet agreed
to between the parties as of September 19, 2016, then for purposes of computing
any applicable termination period(s) and deadlines under Section 15.2 of the
DCLA, September 13, 2016 shall be deemed the effective date of the notice of
termination of the DCLA by Baxalta (but for the avoidance of doubt shall not be
the effective date of the termination of the DCLA) and the termination notice of
September 13, 2016 shall be revived.


IN WITNESS WHEREOF, the Parties have executed this Side Letter.


CTI BIOPHARMA CORP.                
By:/s/ Matthew Plunkett                    
Name: Matthew Plunkett                        
Title:     EVP, Chief Business Officer                    


BAXALTA US INC. (on behalf of itself and its affiliates)                    
By:/s/ Michael J. Bolton                    
Name: Michael J. Bolton                        
Title: Head Counsel US Oncology & BioSimilars
    





